Citation Nr: 0533341	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for internal hemorrhoids, from June 10, 1999, to 
March 31, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for internal hemorrhoids, from April 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that in January 2001 the veteran submitted a 
notice of disagreement as to the RO's decisions as to his 
claims for increased ratings for internal hemorrhoids and for 
onychomycosis of the right foot.  Thereafter, the RO issued a 
statement of the case (SOC) as to those two issues in January 
2003.  In February 2003, the veteran submitted a substantive 
appeal (VA Form 9), indicating that he was appealing only the 
issue as to his internal hemorrhoids.  This was confirmed by 
a March 2003 communication from the veteran's representative.  
Therefore, the Board considers the veteran's claim of 
entitlement to an increased rating for onychomycosis of the 
right foot to be withdrawn, and we will confine the present 
discussion to the issue as set forth above.

In addition, the Board notes that in June 2003 the veteran 
had an informal hearing with a Decision Review Officer (DRO) 
at the RO.  The conference report shows that the veteran and 
the DRO agreed that his rating for the issue on appeal would 
be increased to 10 percent, and further shows that the 
veteran indicated that he agreed to the 10 percent rating.  
However, the DRO informed him that, to verify his 
satisfaction with the rating, he would need to sign and 
return a written form to the RO.  The claims file does not 
reflect that this was done.  Therefore, the Board finds that 
the issue is still on appeal and is properly before the Board 
at this time.

We note finally that the Board issued a decision on the 
veteran's appeal in May 2005.  However, VA medical records 
dated in April 2005 had not yet been associated with the 
claims file, and were made part of the record after the 
Board's decision.  Since those relevant records were in VA's 
possession at the time of the

Board decision, but not associated with the claims file in 
time for the Board to consider them, the Board has issued an 
order vacating the May 2005 decision.  The present decision 
will stand in place of the vacated decision from May 2005.

While the veteran has not waived initial RO review of the 
additional records, that due process step will not be 
necessary, since, as described below, the present decision 
represents a full grant of the benefits sought on appeal, as 
to the time period during which those records are relevant.  
Therefore, any error in the Board's declining to remand this 
claim to the RO for adjudication would constitute harmless 
and nonprejudicial error.  Furthermore, in the interest of 
awarding the veteran his increased rating as quickly as 
possible, we find that a remand is unnecessary and would 
needlessly delay the process.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's internal hemorrhoids, from 
June 10, 1999, to March 31, 2005, are characterized by no 
more than recurrent or periodic bleeding, with no fissures or 
anemia.

2.  The competent medical evidence shows that, from April 1, 
2005, the veteran has significant bleeding and occasional 
passage of clots, with objective evidence of blood in the 
anal vault and a possible fissure.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for internal hemorrhoids, from June 10, 1999, to 
March 31, 2005, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


2.  Giving the benefit of the doubt to the veteran, the 
criteria for an initial rating of 20 percent, but no more, 
for internal hemorrhoids, from April 1, 2005, are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

May and June 1999 service medical records show the veteran 
was diagnosed with anal fissures and internal hemorrhoids.

In May 2000, the veteran underwent VA examination.  His 
claims file was not reviewed.  The examiner noted that just 
prior to his discharge, he had manifested rectal bleeding and 
pain.  He was diagnosed with possible hemorrhoids, and given 
a suppository.  Only external examination of the rectum was 
done.  There were no skin tags or hemorrhoids seen.  The 
diagnosis was rectal bleeding, to be evaluated.

June and October 2000 VA treatment records show the veteran 
complained of rectal bleeding and pain, on and off for one 
year.  He denied any blood in the stool, but said he saw 
blood tinged toilet water and blood on the tissue.  He had 
suffered a few episodes of constipation, but it was not a 
chronic problem.  Rectal examination showed no external 
abnormalities and no visible ulcerations or vessels.  There 
was slight bluish discoloration indicative of an internal 
vein, not currently expanded.  The assessment was probable 
internal hemorrhoid, not currently actively bleeding.

In September 2000, the veteran again underwent VA 
examination.  His claims file was not reviewed.  He reported 
continued rectal bleeding.  He had been seen in the clinic 
and given suppositories.  There had been no change in his 
bowel habits.  He reported having his condition since 1988, 
and continued to have pain, although not correlating with the 
bleeding.  There was no anemia recorded.  Rectal examination 
revealed no external skin tags or hemorrhoids.  There was 
good sphincter tone.  The prostate was 2/4+.  No stool was 
returned.  The impression was rectal bleeding, probably 
secondary to internal hemorrhoids, and "rule out" bleeding 
from above.

In June 2001, the veteran again underwent a VA examination.  
He complained of blood in his stool.  He was not anemic and 
had no weight loss.  He reported rectal bleeding from two 
times per week to two times per month.  The diagnosis was 
internal hemorrhoids with rectal bleeding.

A June 2001 VA treatment record shows the veteran complained 
of internal hemorrhoids, in control.  He had changed his 
diet.  The assessment was internal hemorrhoids.

In January 2001, the veteran underwent VA examination.  He 
reported that he had been put on Colace and steroid 
suppositories.  He stated that the hemorrhoids were 
originally found on an endoscopy examination.  He had changed 
his diet to eat more fiber.  He said the suppositories did 
not stop the bleeding, but helped with the pain and 
inflammation.  The cycles occurred about once per week, such 
that he had discomfort for 48 hours and, at times, he bled in 
the bowel movement or on his underwear.  On examination, 
there was no evidence of external hemorrhoids.  The 
diagnostic impression was of internal hemorrhoids which, per 
the veteran, were having a moderate functional impact at that 
time.

VA outpatient records dated from July 2001 to June 2003 show 
the veteran was again seen for his hemorrhoids.  They were 
reported to be controlled by suppositories.  In October 2002, 
he noticed a pea-sized growth at his rectum.  He had 
recurrent bleeding.  He was advised that the growth was an 
external hemorrhoid.  He was given advice on how to care for 
his hemorrhoids at home.

An April 2005 VA outpatient record shows the veteran had a 
six-year history of hemorrhoids.  The symptoms had been 
intermittent.  Now the condition was described as associated 
with significant bleeding and pain.  Mild hemorrhoids were 
noted upon performance of a sigmoidoscopy.  The veteran 
reported that his stools were coated with blood, and that he 
had occasional passage of clots.  On clinical examination, 
there was blood in the anal vault.  There was a possible 
fissure observed at 12 o'clock, and mild internal hemorrhoids 
were noted.  The examination was limited secondary to pain.  
The veteran was advised on sitz baths, a fiber diet, and 
daily suppositories for symptomatic relief.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In a May 2001 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
January 2003 statement of the case (SOC) and June 2003 and 
August 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A noncompensable evaluation for hemorrhoids encompasses mild 
or moderate external or internal hemorrhoids.  A 10 percent 
disability evaluation is warranted for large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assigned. The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

C.  Disability Rating from June 10, 1999, to March 31, 2005

Evaluating the veteran's claim in the context of the above 
criteria, the Board finds that none of the medical evidence 
associated with the claims file shows the veteran suffered 
from persistent bleeding of his hemorrhoids during this time 
period.  Indeed, his June 2000 outpatient record shows he 
described the bleeding as on and off.  In June 2001, he 
indicated that, at most, it occurred two times per week, at 
the least, two times per month.  Even evaluating the evidence 
in the light most favorable to the veteran, the Board can 
only conclude that he suffers from periodic, not persistent, 
bleeding.

Furthermore, while the veteran was diagnosed with fissures 
while still in service in May 1999, he never received a 
diagnosis of fissures after service prior to April 1, 2005.  
Since it is only the veteran's post-service condition which 
the Board may evaluate, we find that he also has not 
demonstrated this criterion of a 20 percent disability rating 
for internal hemorrhoids.

Finally, the veteran has also shown no evidence of anemia.  
In fact, his September 2000 and June 2001 VA examination 
reports specifically indicated he was not anemic, and no 
subsequent medical evidence has shown otherwise.  In short, 
the veteran has not demonstrated the symptomatology for an 
initial 20 percent disability rating under the criteria of DC 
7336.

The Board recognizes that the veteran believes that his 
internal hemorrhoids were worse than rated during this time 
period.  His sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran, from June 10, 1999, to 
March 31, 2005.  As the evidence preponderates against the 
claim for an increased initial rating for the veteran's 
internal hemorrhoids, from June 10, 1999, to March 31, 2005, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Disability Rating from April 1, 2005

Evaluating the veteran's claim in the context of the above 
criteria, the Board finds that the most recent medical 
evidence, submitted by the veteran, shows that his bleeding 
had clearly worsened.  He described it now as significant, 
whereas before it was intermittent.  He described stools that 
were coated with blood, and he occasionally passed clots.  
The Board finds that, especially with consideration of the 
doctrine of reasonable doubt, this qualifies as being 
persistent bleeding.

Furthermore, while there is no evidence that the veteran 
demonstrated anemia, his most recent medical record appears 
to show that there was a possible fissure.  We note that the 
veteran was diagnosed with fissures while still in service in 
May 1999.  We denied his claim for an increase, from June 10, 
1999, to March 31, 2005, because it is only the post-service 
level of disability that is of issue and, prior to these 
recently submitted April 2005 medical records, the veteran 
had not been diagnosed with fissures.  However, since his 
most recent medical records show at least a possible 
diagnosis of a fissure, and given the veteran's obvious 
increase in rectal bleeding, the Board finds that the 
evidence is in relative equipoise as to whether the veteran's 
disability warrants a 20 percent disability rating, beginning 
from April 1, 2005.

In addition, the Board notes that a 20 percent rating is the 
maximum rating for the veteran's disability.  The Board has 
also considered all other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  After a careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds that diagnostic codes other than 
Diagnostic Code 7336 are not applicable to the veteran's 
disability, and do not provide a basis to assign an 
evaluation higher than the 20 percent rating assigned by this 
decision.

E.  Conclusion

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  As 
indicated above, this has been done.  Furthermore, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection, in June 1999, has his internal 
hemorrhoids disability been more disabling than as currently 
rated under the present decision.


ORDER

1.  An initial evaluation in excess of 10 percent for 
internal hemorrhoids, from June 10, 1999, to March 31, 2005, 
is denied.

2.  An initial evaluation of 20 percent for internal 
hemorrhoids is granted effective from April 1, 2005, subject 
to the laws and regulations governing the payment of monetary 
awards.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


